ACCEPTED
                                                                                                       01-15-00404
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               6/19/2015 2:23:10 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                       MICHAEL BURNS
Licensed in Texas, New Mexico           ATTORNEY AT LAW
and Arizona                                P.O. BOX 992
                                         ALLEN, TEXAS 75013                      FILED IN
                                  Office and Cell Phone: 214-354-1667     1st COURT OF APPEALS
                                    E-mail:burnslaw@outlook.com               HOUSTON, TEXAS
                                                                          6/19/2015 2:23:10 PM
                                          June 19, 2015                   CHRISTOPHER A. PRINE
                                                                                  Clerk


First Court of Appeals of Texas
301 Fannin Street
Houston, Texas 77002-2066


Re: Case Number: 01-15-00404-CV

Style: Mid Pac Portfolio, LLC v. Paula Welch, Clyde Ashworth, et. al.


Dear Clerk:

       I represent Appellant Mid Pac Portfolio, LLC in the above referenced case. Please send me
a copy of the record on appeal (the clerk’s and reporter’s record) to my address on this letter.

        Thank you for your assistance. Please contact me if you have any questions.




                                                      Sincerely,

                                                      /s/ Michael Burns